Citation Nr: 1110253	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with history of episodic alcohol abuse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He also had duty in the Navy in 1977, but that period of duty is not herein at issue.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  At that time, service connection was established for PTSD with history of episodic alcohol abuse, and a 30 percent rating was assigned.  

A videoconference hearing was held in January 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

As to the claim for an initial rating in excess of 30 percent for PTSD, it is the Board's conclusion that additional medical development to evaluate the Veteran's current disability level would prove useful in this case.  While he was recently examined in April 2010, he testified in January 2011 that his symptoms had increased.  He has asserted that he discussed the results of the most recent examination with his Vet Center counselor, and she thought he should have a higher rating.  In light of the fact that the Veteran contends that his PTSD is more disabling than currently rated, the Board finds a new examination is in order.  See e.g. Massey v. Brown, 7 Vet. App. 204 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  VA's duty to assist includes obtaining recent medical records and thorough and contemporaneous examinations in order to determine the nature and extent of the Veteran's disabilities.  38 C.F.R. § 3.159(c)(4) (2010).  

The new examination ordered by this remand must take into account the records of prior treatment so that the evaluation of the PTSD is a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

To ensure that the VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is REMANDED for the following:

1.  The AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his psychiatric condition on appeal.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  Recent records of Vet Center treatment should be obtained.  All attempts to obtain records should be set out in detail.

2.  The AMC should schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner pursuant to conduction of the examination and the examiner should note that the claims file was in fact made available for review in conjunction with the examination.  The VA examiner should also specifically address/discuss the following:

A.  The VA examiner should assign the Veteran's PTSD a numerical code under the Global Assessment of Functioning (GAF) consistent with the criteria in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Please reconcile the GAF assigned with the ones ranging from 45 to 55 if possible.  Also, an opinion addressing any industrial impairment resulting from his PTSD is requested.  All pertinent symptoms and manifestations of his psychiatric disorder should be set forth in detail.

B.  The VA examiner should also describe how the symptoms of the Veteran's service-connected PTSD affect his social capacity, including his ability to establish and maintain effective work and social relationships.

The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of failure to report for the examination.  If he fails to report for the examination, this should be noted in the claims folder and a copy of notification(s) of the examination should be associated with the claims folder.

3.  Thereafter, the RO should readjudicate the Veteran's claim for increased evaluation for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  .

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


